FILED
                              NOT FOR PUBLICATION                           NOV 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VIRGINIA TAMBUNAN,                                No. 08-74354

               Petitioner,                        Agency No. A079-195-334

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Virginia Tambunan, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Malty v. Ashcroft, 381 F.3d

942, 945 (9th Cir. 2004), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Tambunan’s motion to

reopen as untimely where Tambunan filed the motion almost four years after the

BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and failed to submit

material evidence of changed circumstances in Indonesia that would excuse the late

filing, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty, 381 F.3d at 945 (requiring

circumstances to have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of future

persecution).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-74354